ON REHEARING. — AFFIRMED.
Per Curiam.
An opinion was filed in this case on the 10th of March, 1908; is reported in 115 N. W. 212. A rehearing was granted because of doubt as to the correctness of the fourth division of said opinion. We have again given the entire case careful consideration, and reach the conclusion that the original opinion is in all respects right, and that it should be adhered to and adopted as the opinion of the court on rehearing, which is accordingly done, and the judgment affirmed.